
	

114 HR 5011 RH: To designate the Federal building and United States courthouse located at 300 Fannin Street in Shreveport, Louisiana, as the “Tom Stagg Federal Building and United States Courthouse”.
U.S. House of Representatives
2016-04-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		House Calendar No. 146114th CONGRESS
		2d Session
		H. R. 5011[Report No. 114–773]
		IN THE HOUSE OF REPRESENTATIVES
		
			April 20, 2016
			Mr. Fleming introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		September 20, 2016Additional sponsors: Mr. Abraham and Mr. BoustanySeptember 20, 2016Reported with amendments, referred to the House Calendar, and ordered to be printedStrike out all after the enacting clause and insert the part printed in italicFor text of introduced bill, see copy of bill as introduced on April 20, 2016A BILL
		To designate the Federal building and United States courthouse located at 300 Fannin Street in
			 Shreveport, Louisiana, as the Tom Stagg Federal Building and United States Courthouse.
	
	
		1.Tom Stagg United States Court House
 (a)DesignationThe Federal building and United States courthouse located at 300 Fannin Street in Shreveport, Louisiana, shall be known and designated as the Tom Stagg United States Court House.
 (b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the Federal building and United States courthouse referred to in subsection (a) shall be deemed to be a reference to the Tom Stagg United States Court House.Amend the title so as to read: A bill to designate the Federal building and United States courthouse located at 300 Fannin Street
			 in Shreveport, Louisiana, as the Tom Stagg United States Court House..
	September 20, 2016Reported with amendments, referred to the House Calendar, and ordered to be printed